Citation Nr: 0907948	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  08-39 064	)	DATE
	)
	)


THE ISSUE

Whether a May 20, 1976 decision of the Board of Veterans' 
Appeals denying service connection for organic heart disease 
should be revised or reversed on the grounds of clear and 
unmistakable error. 


REPRESENTATION

Moving party represented by:  Jesse L. Kearney, Attorney


APPEARANCE AT ORAL ARGUMENT

Movant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1969. 

This matter comes before the Board from a motion from the 
movant for revision or reversal based on CUE of a May 20, 
1976 decision of the Board denying entitlement to service 
connection for organic heart disease.  The motion was 
included in a claim for revision or reversal of an RO 
decision and received by the RO in November 2006.  The motion 
was received by the Board in August 2008.  

The veteran testified before the Board by videoconference 
from the RO in September 2008.  A transcript of the hearing 
is associated with the claims file. 

(The issue of whether there is clear and unmistakable error 
(CUE) in a September 2, 1971 RO decision is the subject of a 
separate decision under a different docket number.)


FINDING OF FACT

The Board decision of May 20, 1976, was supported by the 
evidence then of record.  The Veteran has not alleged that 
the Board committed error in the application of the existing 
law to the facts.  


CONCLUSION OF LAW

The Board's decision of May 20, 1976, denying service 
connection for organic heart disease did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1403 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2008).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE). 
38 U.S.C.A. § 7111(a).  To establish a valid CUE claim, a 
movant must show that either the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  See Russell v. Principi, 3 Vet. 
App. 310 (1992).  The movant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R.
§ 20.1403(a).

If a movant wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error. Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40 (1993).   If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  
Clear and unmistakable error does not include VA's failure to 
fulfill the duty to assist, or a disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d); 
see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  In addition, CUE does not include the 
otherwise correct application of a statute and/or regulation 
where, subsequent to the challenged Board decision, there is 
a change in the interpretation of such statute and/or 
regulation. 
38 C.F.R. § 20.1403(e).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative. The motion 
must include the name of the veteran, the name of the moving 
party if other than the veteran, the applicable VA file 
number, and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).  See generally Disabled American Veterans v. 
Gober, 234 F.3d 682 (Federal Circuit upheld validity of Board 
CUE regulations with the exception of 38 C.F.R. 
§ 20.1404(b)).

In November 2001, the RO reopened a previously disallowed 
claim for service connection for organic heart disease and 
granted service connection for an atrial septal defect, 
effective June 29, 2000, the date of the petition to reopen 
the claim.  

The Veteran contends that the May 20, 1976 Board decision 
should be reversed or revised on the basis of clear and 
unmistakable error (CUE) because service connection for an 
atrial septal defect was granted on the same factual basis as 
it was denied in September 1971.  The Veteran contends that 
additional evidence received from physicians in 2001 merely 
"amplified" the evidence of record in 1976.  

The Board notes that the Veteran does not contend that the 
Board incorrectly applied the laws or regulations, in effect 
at the time of the decision, to his case.  Rather, the 
Veteran contends that the RO in November 2001 considered the 
same facts as were shown in 1976 and granted service 
connection, and therefore that clear and unmistakable error 
on its face must have been made by the Board in 1976.   

The Board notes that the numerical designation of the 
statutes and regulations relied on by the Board in its 
decision of May 20, 1976 have changed. However, there have 
been no substantive changes to the relevant criteria for 
service connection.  The Board will cite to the version of 
the statutes and regulations in effect at the time of the 
decision. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C § 310 (1970).  A veteran who served during 
a period of war is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C. § 311, 337 (1970 & Supp. 1975).  

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence that the increase in disability is 
due to the natural progress of the condition.  Aggravation 
may not be conceded when the disability underwent no increase 
in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and after service.  38 U.S.C. § 353 (1970); 
38 C.F.R. § 3.306 (1975).  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. § 3.303 (1975).  

Before the Board in 1976, the Veteran contended that his 
organic heart disorder was aggravated by strenuous activities 
in service.  He contended that he experienced chest pains on 
several occasions in service and underwent chest X-rays.  

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for a heart disorder.  Chest X-rays 
in December 1965, September 1966, November 1967, and August 
1967 were normal.  No cardiovascular symptoms or 
abnormalities were noted by the Veteran or the examiner in an 
August 1969 discharge physical examination.  In October 1969, 
a VA examiner noted no cardiovascular symptoms including no 
indications of fatigue, dizziness, dyspnea, or heart murmurs. 

In correspondence in July 1971, a private physician noted 
that he recently examined the Veteran for the first time and 
diagnosed organic heart disease, possibly a congenital 
ventricular septal defect.  In August 1971, the Veteran 
underwent cardiac catheterization, and the diagnosis was 
revised to a congenital atrial septal defect.  None of the 
records revealed whether the disorder increased in severity 
as a result of activities in service.  In August 1971, the RO 
received a claim for service connection for an atrial septal 
defect.  In September 1971, the RO denied service connection 
for organic heart disease because service records showed 
normal cardiovascular condition and there was no evidence of 
disability to a degree of 10 percent within one year 
following discharge from service.  The Veteran did not 
express disagreement within one year, and the decision became 
final.  38 U.S.C. § 4005 (1970).  

In January 1974, the Veteran petitioned to reopen the final 
disallowed claim and submitted additional evidence.  In 
correspondence in December 1973, the Veteran's pre-service 
primary physician denied observing any symptoms or diagnosing 
a heart defect or disease.  The same month, the Veteran's 
private physician noted that the Veteran had undergone a 
surgical repair of the heart defect at a VA hospital in late 
1971 and noted that he had subsequently been hospitalized on 
two occasions for heart related symptoms.  In correspondence 
in January 1974, another private physician noted that he had 
examined the Veteran in May 1970 for headaches and again on 
another unknown date for a heart condition.  Neither medical 
provider commented on the effect of activities in service on 
the severity of the heart disorder.  In February 1974, the RO 
reopened the claim but denied service connection on the 
merits, noting that the heart defect was congenital and that 
there was no evidence of aggravation in service.  

The Veteran requested a hearing before the RO and submitted 
additional evidence. In correspondence in March 1975, a VA 
cardiologist noted that the Veteran had exhibited mild 
enlargement of the heart with premature ventricular beats 
since the surgery.  The cardiologist stated that he was sure 
the atrial septal defect was present, though undetected, in 
service and "that any heart changes you have now were 
present at that time."  In a March 1975 hearing, the Veteran 
noted that his service treatment records showed that he had 
rheumatic fever as a child but was not aware of a heart 
defect until 1971.  He further stated that he had performed 
hot and strenuous work in boiler and engine rooms during his 
service aboard Navy ships and had sought treatment for chest 
pains and shortness of breath on several occasions.  He 
acknowledged that there were no clinical service treatment 
records of these complaints.  In March 1975, the RO found 
that new and material evidence had not been submitted.  The 
Veteran expressed timely disagreement and perfected an 
appeal.  

In May 1976, the Board concluded that the Veteran's organic 
heart disease, diagnosed as an atrial septal defect, was 
congenital and not aggravated by service.  The Board noted 
that the service medical records did not show that the 
Veteran sought treatment for chest pains or any symptoms that 
could be attributed to the congenital defect, and no 
cardiovascular abnormalities were noted on the discharge 
physical examination.  Post-service VA and private records 
showed that the defect was identified in 1971 but was likely 
present during service.  However, the Board concluded that 
the congenital defect was not aggravated because there was no 
evidence of an increase in severity of the symptoms in 
service.  

In correspondence in November 2006, the Veteran contended 
that the RO in September 1971 did not consider July 1971 and 
August 1971 letters from a private physician or the results 
of an August 1971 cardiac catheterization.  The Board has 
determined in another decision that the September 1971 RO 
decision was subsumed in the Board decision at issue.  In the 
May 1976 decision, the Board did consider this evidence as 
part of its de-novo review.  Accordingly, the correct facts, 
as they were known at the time, were before the Board.  

The RO received a petition to reopen the claim on June 29, 
2000.  Since 1976, the RO received additional correspondence 
from the Veteran, a private physician, a VA physician, 
statements from a fellow sailor and fellow college students, 
VA outpatient treatment records from March 1978 to February 
2001, and the results of an August 2001 VA cardiovascular 
examination.  

In a March 2001 letter, the Veteran described multiple 
incidents of physical assault by fellow sailors in the form 
of hazing by beatings on the chest and kidneys.  He again 
described his strenuous duties in hot boiler and engine rooms 
in service.  A March 2001 letter from a fellow sailor 
corroborated the hazing incidents.  However, neither 
statement noted that the victims of the hazing sought medical 
care for injuries.  In letters in March 2001, two college 
friends stated that they had played college football with the 
Veteran but noted that he had to quit after one or two weeks 
due to respiratory distress.   In a March 2001 letter, a VA 
physician and Professor of Medicine stated that in view of 
the atrial septal defect, the strenuous duties in the Navy 
put additional strain on the Veterans heart and would affect 
and damage the heart.  Later the same month, the physician 
stated that the beatings as described by the Veteran's fellow 
sailor caused cardiac damage and could have resulted in 
sudden death.  In letters in February and June 2001, a 
private physician noted the Veteran's current symptoms of 
shortness of breath and cardiac arrhythmias and the 
possibility of the need for a pacemaker.  In August 2001, a 
VA physician examined the veteran and noted a review of the 
correspondence from the fellow sailor and from the private 
and VA physicians.  The VA physician stated that that the 
Veteran's atrial septal defect was aggravated by the chest 
trauma sustained in service.  

In November 2001, the RO specifically noted that the evidence 
from the fellow service member concerning beatings, evidence 
from a private physician concerning cardiac damage due to the 
chest trauma in service, and the VA examination report were 
sufficient to both reopen and grant service.  The RO granted 
service connection, effective June 29, 2000, the date of 
receipt of the petition to reopen the claim. 

The movant has argued that he informed VA at the time of his 
earlier claims that he had been beaten on his chest by fellow 
shipmates and that he reported on his original claim form 
that he went to sick bay with chest pain.  He stated that the 
paper showing he went to sick bay with chest pain was in his 
file at the time of the original claim but was ignored.  
Essentially he argues that if this evidence had been 
considered, the outcome would have been different.  

As the Veteran is arguing that failure to consider highly 
probative evidence constituted CUE, he has presented a viable 
theory for a CUE petition.  The Board first finds that the 
record that existed at the time of the Board's May 1976 
decision did not include any reference to beatings in service 
and therefore the Board obviously did not err in failing to 
consider his claim on that theory.  The Board next finds that 
the original claim form, which was of record at the time of 
the Board's decision, did include a reference to the Veteran 
having visited sick call for heart pains and that this 
statement was not specifically referenced by the Board.  
However, the Board did note that the Veteran reported that he 
had chest pains in service and that chest x-rays were taken.  
Ultimately, after considering the evidence of record, the 
Board determined that there was no increase in severity 
during service with regard to his preexisting congenital 
heart condition.  The Board concludes that even if the Board 
erred, in May 1976, by not specifically referencing the 
notation on the claim form with respect to visits to sick 
call in service, this is not the type of error that if it had 
not been made would have manifestly changed the outcome of 
the decision.  This is so because as the Board noted in the 
May 1976 decision, the probative evidence considered by the 
Board, including service treatment records and other medical 
evidence of record, did not show any evidence of in-service 
aggravation of a pre-existing heart condition.  38 C.F.R. 
§ 20.1403(c).  

The Board concludes that there was no clear and unmistakable 
error in the Board's decision of May 20, 1976.   Moreover, 
the factual basis considered by the RO in November 2001 in 
granting service connection was substantially different from 
that considered by the Board in 1976.  The additional 
evidence received in 2001 included corroborated reports of 
beatings and medical opinions that the beatings and strenuous 
activities likely aggravated the Veteran's heart defect.  
Even though the observations and opinions refer to heart 
damage that occurred in service and symptoms immediately 
after service, none of these observations and medical 
opinions was of record at the time of the Board's decision.  
The evidence received in 2001 constituted a new factual basis 
and for the first time satisfied the elements for service 
connection for aggravation of a congenital disorder.  The 
Board concludes that there was no error that would be CUE on 
its face such that one would be compelled to reach a 
manifesting different conclusion and outcome to which 
reasonable minds could not differ.  Therefore, the motion to 
reverse or revise the Board's decision of May 20, 1976, on 
the basis of CUE must be denied.  


ORDER

The motion to reverse and revise the Board decision of May 
20, 1976, which denied service connection for an organic 
heart disorder, on the grounds of clear and unmistakable 
error, is denied.  



                       
____________________________________________
	S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



